PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
CHARLESTON COUNTY, SOUTH
CAROLINA; CHARLESTON COUNTY
COUNCIL; JOHN O. CONLON; TOI
AHRENS ESTES; CINDY M. FLOYD; A.
D. JORDAN; BARRETT S. LAWRIMORE;
TIMOTHY E. SCOTT; LEON E.                       No. 03-2111
STAVRINAKIS; CHARLES WALLACE;
CURTIS E. BOSTIC, as members of
the Charleston County Council,
              Defendants-Appellants,
                and
CHARLESTON COUNTY ELECTION
COMMISSION; RUTH C. GLOVER,
                      Defendants.
                                       
LEE H. MOULTRIE; GEORGE FREEMAN;       
MAGGIE MCGILL; SANDRA FOWLER,
               Plaintiffs-Appellees,
                 v.                             No. 03-2112

CHARLESTON COUNTY COUNCIL,
             Defendant-Appellant.
                                       
          Appeals from the United States District Court
         for the District of South Carolina, at Charleston.
               Patrick Michael Duffy, District Judge.
                (CA-01-155-2-23; CA-01-562-2-23)
2               UNITED STATES v. CHARLESTON COUNTY
                     Argued: February 24, 2004

                      Decided: April 29, 2004

Before WILKINSON, NIEMEYER, and DUNCAN, Circuit Judges.



Affirmed by published opinion. Judge Wilkinson wrote the opinion,
in which Judge Niemeyer and Judge Duncan joined.


                            COUNSEL

ARGUED: Benjamin E. Griffith, GRIFFITH & GRIFFITH, Cleve-
land, Mississippi, for Appellants. Moffatt Laughlin McDonald,
AMERICAN CIVIL LIBERTIES UNION FOUNDATION, Atlanta,
Georgia; Angela Macdonald Miller, Civil Rights Division, Appellate
Section, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Appellees. ON BRIEF: Joseph Dawson, III, Bernard
E. Ferrara, Jr., W. Kurt Taylor, North Charleston, South Carolina; A.
Arthur Rosenblum, Charleston, South Carolina, for Appellants. R.
Alexander Acosta, Assistant Attorney General, Mark L. Gross, Marie
K. McElderry, Civil Rights Division, UNITED STATES DEPART-
MENT OF JUSTICE, Washington, D.C., for Appellee United States.


                             OPINION

WILKINSON, Circuit Judge:

   Since 1969, Charleston County, South Carolina has been governed
by a County Council composed of nine members elected in county-
wide, partisan elections. Despite the County’s substantial minority
population, few minority-preferred candidates, and very few minority
candidates, have ever been elected to the Council. The United States
brought this suit, alleging that the County’s at-large election of its
Council diluted minority voting strength in violation of Section 2 of
the Voting Rights Act of 1965. The district court agreed, finding that
                UNITED STATES v. CHARLESTON COUNTY                    3
the County’s severe voting polarization, its particular electoral struc-
ture, and its sheer size combined to deny minority voters an equal
opportunity to elect their preferred representatives. Because the dis-
trict court’s finding is not clearly erroneous, we affirm.

                                   I.

   Located in the southeastern corner of South Carolina, where the
Ashley and Cooper Rivers converge on the Atlantic, Charleston
County covers over nine hundred square miles. It includes tiny
municipalities like Awendaw and McClellanville; islands like Kiawah
and Seabrook; and of course cities like Charleston, the state’s second
largest. The County is ethnically as well as geographically diverse.
The third most populous of the state’s forty-six counties, it has the
second highest total number of black residents. Of its roughly 310,000
residents, 188,542 (60.8%) are white; 106,337 (34.3%) are black; and
15,090 (4.9%) are of other racial or ethnic descent.1

   The numbers of registered and actual voters, however, are more
disparate. As of November 2000, 177,279 people were registered to
vote in Charleston County, 122,557 (69.1%) of whom were white and
54,722 (30.9%) of whom were nonwhite. Of those registered voters,
114,166 actually voted in the November 2000 general election,
82,395 (72.2%) of whom were white and 31,771 (27.8%) of whom
were nonwhite. According to the evidence of voter turnout presented
by the County’s own expert witness, Dr. Ronald Weber, minority reg-
istered voters have consistently participated at a lower rate than white
registered voters in Charleston County Council general elections.

   The County Council oversees local governance on issues ranging
from economic development to public safety, and it is composed of
nine members elected to staggered terms in at-large, partisan elec-
tions. Candidates for the Council run from four residency districts:
three Council seats are reserved for residents of the City of Charles-
ton, three for residents of North Charleston, two for residents of West
Ashley, and one for a resident of East Cooper. Charleston County is
  1
   Those of other racial or ethnic descent include persons of Hispanic,
American Indian, Alaskan Native, Asian, or Hawaiian or Pacific Islander
descent.
4               UNITED STATES v. CHARLESTON COUNTY
one of only three counties in South Carolina that elects its entire
county council at-large, and it is the only county with a majority
white population to do so. The other two counties that elect their
county councils at-large, Hampton and Jasper, are less populated,
rural counties with roughly equal numbers of minority and white resi-
dents.

   The County’s modified at-large system, in which all of the Coun-
ty’s residents may vote for candidates residing in specific areas of the
County, was created in 1969, and it was precleared by the Attorney
General under Section 5 of the Voting Rights Act. See 42 U.S.C.
§ 1973c (2003). In 1989, the County’s residents narrowly rejected a
referendum to switch from the at-large electoral system to a single-
member district system. Both the County and the United States agree
that voting on the referendum was extremely polarized: at least 98%
of minority voters approved the switch to single-member districts,
while at least 75% of white voters wanted to retain at-large elections.

   Since 1970, 41 people have been elected to the County Council,
only three of whom are minorities: Lonnie Hamilton III, who was
elected six times between 1970 and 1990, serving a total of twenty-
four years; Marjorie Amos-Frazier, who was elected twice in 1974
and 1978; and Timothy Scott, who has remained the Council’s only
minority member since 1995. While minority candidates preferred by
minority voters have had great difficulty winning election to the
Council, white candidates who were preferred by minority voters
have been somewhat more successful, according to evidence of recent
Council elections presented by the United States’ expert witness, Dr.
Theodore Arrington.

                                   II.

                                   A.

   Section 2(a) of the Voting Rights Act prohibits a State or its politi-
cal subdivision from imposing any voting practice that "results in a
denial or abridgement of the right of any citizen of the United States
to vote on account of race or color. . . ." 42 U.S.C. § 1973(a). Section
2(b), as amended in 1982, further provides that a violation of § 2(a)
occurs
                UNITED STATES v. CHARLESTON COUNTY                     5
    if, based on the totality of the circumstances, it is shown that
    the political processes leading to nomination or election in
    the State or political subdivision are not equally open to par-
    ticipation by members of a class of citizens protected by
    [§ 2(a)] in that its members have less opportunity than other
    members of the electorate to participate in the political pro-
    cess and to elect representatives of their choice.

Id. § 1973(b). The 1982 amendment made clear that Section 2 con-
demns not only voting practices borne of a discriminatory intent, but
also voting practices that "operate, designedly or otherwise," to deny
"equal access to any phase of the electoral process for minority group
members." S. Rep. No. 97-417, at 28, 30 (1982), reprinted in 1982
U.S.C.C.A.N. 177, 205, 207 (hereinafter "Senate Report"); see also
Chisom v. Roemer, 501 U.S. 380, 393-95 & nn.20-21 (1991).

   In Thornburg v. Gingles, 478 U.S. 30 (1986), the Supreme Court
established the framework for claims that an at-large voting system
dilutes minority voting strength in violation of § 2 of the Voting
Rights Act. According to the Court, three preconditions are necessary
to a finding of vote dilution:

    First, the minority group must be able to demonstrate that
    it is sufficiently large and geographically compact to consti-
    tute a majority in a single member district. . . .

    Second, the minority group must be able to show that it is
    politically cohesive. . . .

    Third, the minority must be able to demonstrate that the
    white majority votes sufficiently as a bloc to enable it . . .
    usually to defeat the minority’s preferred candidate.

Gingles, 478 U.S. at 50-51 (citations and footnotes omitted). If these
three preconditions are satisfied, then the trier of fact must determine
whether, based on the totality of the circumstances, there has been a
violation of Section 2. Johnson v. DeGrandy, 512 U.S. 997, 1011-12
(1994); Cane v. Worcester County, 35 F.3d 921, 925 (4th Cir. 1994).
6                UNITED STATES v. CHARLESTON COUNTY
   In determining which circumstances courts should take care to con-
sider, the Supreme Court has turned for guidance to the Senate Report
that accompanied Congress’s 1982 amendments to the Voting Rights
Act. See Gingles, 478 U.S. at 43-45. According to Congress and the
Court, the most important factors in the inquiry into the totality of the
circumstances are the "extent to which minority group members have
been elected to public office in the jurisdiction," and "the extent to
which voting in the elections of the state or political subdivision is
racially polarized." Id. at 48-49 n.15 (quoting Senate Report at 28-29)
(internal quotation omitted). If these factors are present, other consid-
erations "are supportive of, but not essential to" a § 2 claim: the his-
tory of voting-related discrimination in the State or political
subdivision; the extent to which the State or political subdivision has
used voting practices that enhance the opportunity for discrimination
against the minority group, such as unusually large election districts
or anti-single shot provisions; the exclusion of minorities from the
candidate slating process; the use of racial appeals in political cam-
paigns; and the degree to which past discrimination in such areas as
education, employment and health has hindered the ability of minori-
ties to participate effectively in the political process. Id. (emphasis in
original).

   However, this list is "neither comprehensive nor exclusive."
Gingles, 478 U.S. at 45; see Senate Report at 29 ("[The Senate
Report’s factors] will often be the most relevant ones, [but] in some
cases other factors will be indicative of the alleged dilution."). Con-
gress intended "the ultimate conclusions about equality or inequality
of opportunity . . . to be judgments resting on comprehensive, not lim-
ited, canvassing of relevant facts." DeGrandy, 512 U.S. at 1011.

                                   B.

   Before the district court, Charleston County’s at-large method for
electing its County Council was challenged as a violation of § 2 by
both the United States and a group of Charleston County voters. The
United States and the private plaintiffs claimed that the County’s at-
large method resulted in the unlawful dilution of minority voting
strength. In addition, the private plaintiffs — but not the United States
— claimed that the County’s at-large system intentionally discrimi-
nated against minority voters. Both the United States and the private
                 UNITED STATES v. CHARLESTON COUNTY                     7
plaintiffs moved for partial summary judgment as to the three Gingles
preconditions necessary to establish a § 2 violation.

   On April 26, 2002, based on the reports and testimony of both Dr.
Arrington, the United States’ expert; and Dr. Weber, the County’s
expert, the magistrate judge recommended that the plaintiffs’ motion
be granted. On the first Gingles precondition — numerosity and com-
pactness — the magistrate judge found that the minority population
of Charleston County is sufficiently large and geographically compact
to constitute a majority in a single-member district. On the second
Gingles precondition — minority cohesion — the magistrate judge
reviewed evidence presented by both parties indicating that minority
voters in Charleston County are politically cohesive. For instance,
according to Dr. Weber, minority voters have been politically cohe-
sive in 28 of 33 (85%) contested Council elections since 1988.

   Finally, on the third Gingles precondition — majority bloc voting
— the magistrate judge again reviewed evidence from both parties
that minority voters’ preferred Council candidates are usually
defeated by cohesive white voting. Pursuant to our decision in Lewis
v. Alamance County, 99 F.3d 600, 615-16 n.12 (4th Cir. 1996), the
magistrate judge declined to consider Charleston County’s argument
that minority-preferred candidates were usually defeated on account
of partisanship, not race. According to the magistrate judge, Ala-
mance County renders causation irrelevant to the third Gingles pre-
condition: the question for purposes of the third Gingles precondition
is whether whites vote as a bloc, and not why they do so. Under Ala-
mance County, according to the magistrate judge, causation is instead
relevant to the inquiry into the totality of the circumstances, once the
Gingles preconditions have been satisfied.

   On July 10, 2002, the United States District Court for the District
of South Carolina adopted the magistrate’s report, and granted sum-
mary judgment to the United States and the private plaintiffs as to the
three Gingles preconditions. The district court then held a trial on the
remaining issue: whether, based on the totality of the circumstances,
the County’s at-large electoral method violated § 2. On March 6,
2003, the district court agreed with the United States that the Coun-
ty’s at-large system diluted minority voting strength, depriving minor-
ity voters of an equal opportunity to participate in the political process
8                UNITED STATES v. CHARLESTON COUNTY
and elect representatives of their choice. However, the district court
rejected the private plaintiffs’ claim that the County’s at-large system
was adopted with the intent to discriminate against minority voters.

   Charleston County now appeals the district court’s decision.2 The
County does not challenge the district court’s finding that the United
States had established the first two Gingles preconditions: the County
concedes not only that its minority voters are sufficiently numerous
and geographically compact to constitute a majority in a single-
member district, but also that they are politically cohesive. The
County, however, does contend that the district court erred in granting
summary judgment to the plaintiffs on the third Gingles precondition
— the presence of white racial bloc voting. The County also contends
that, even if the three Gingles preconditions were satisfied, the district
court clearly erred in determining that the at-large voting scheme
diluted minority voting strength in violation of § 2. We address the
County’s claims in turn.

                                    III.

   The crux of the County’s argument, from the outset of this litiga-
tion, has been that voting in Charleston County is polarized as a result
of partisanship rather than race. According to the County, whites vote
as a bloc — but for Republican candidates, whatever their race — and
blacks vote as a bloc — but for Democratic candidates, whatever their
race. In the County’s view, the third Gingles precondition requires
more than a showing that white bloc voting usually defeats the
minority-preferred candidate. In order to demonstrate Gingles’ "le-
gally significant" white bloc voting, the County claims, the United
States must prove that race rather than partisanship is the cause of the
polarized voting. See 478 U.S. at 56. For its part, the United States
responds that evidence of partisanship as the cause of the racially
divergent voting should be considered in the totality of the circum-
stances inquiry, after the Gingles preconditions have been satisfied.
    2
   The private plaintiffs also appeal. However, because we affirm the
district court’s finding that the County’s at-large system violated § 2 by
diluting minority voting strength, we do not need to reach the private
plaintiffs’ claim that the at-large system violated § 2 by intentionally dis-
criminating against minority voters.
                 UNITED STATES v. CHARLESTON COUNTY                     9
   The parties thus rightly agree that an inquiry into causation is rele-
vant. See Alamance County, 99 F.3d at 615-16 n.12; see also Gingles,
478 U.S. at 100 (O’Connor, J., concurring in judgment) ("Evidence
that a candidate preferred by the minority group in a particular elec-
tion was rejected by white voters for reasons other than those which
made that candidate the preferred choice of the minority group would
seem clearly relevant in answering the question whether bloc voting
by white voters will consistently defeat minority candidates."); Uno
v. City of Holyoke, 72 F.3d 973, 982 (1st Cir. 1995) ("[Section 2] does
not require courts to ignore evidence that factors other than race are
the real obstacles to the political success of a minority group.");
League of United Latin Am. Citizens (LULAC) v. Clements, 999 F.2d
831, 850 (5th Cir. 1993) (en banc) ("[The] rigorous protections [of the
Voting Rights Act], as the text of § 2 suggests, extend only to defeats
experienced by voters ‘on account of race or color.’"). The parties
simply disagree over the stage in the vote dilution inquiry at which
causation evidence is appropriate.

   As we explained in Alamance County, the approach most faithful
to the Supreme Court’s case law "is one that treats causation as irrele-
vant in the inquiry into the three Gingles preconditions, but relevant
in the totality of circumstances inquiry." Alamance County, 99 F.3d
at 615-16 n.12 (citations omitted); see also Gingles, 478 U.S. at 100
(O’Connor, J., concurring in judgment) (explaining that causation evi-
dence should be part of "the overall vote dilution inquiry"). The
inquiry into the Gingles preconditions is a preliminary one, designed
to determine whether an at-large system potentially violates § 2. See
Growe v. Emison, 507 U.S. 25, 40-41 (1993). An at-large system can-
not be responsible for diluting minority voting strength unless minor-
ity voters cohesively support particular candidates, the minority-
preferred candidates are being systematically defeated by white bloc
voting, and those defeats would not be occurring under a system of
single-member districts. See id.

   But simply clearing the Gingles hurdles, while necessary to prove
a possible violation of § 2, is not sufficient to establish an actual vio-
lation. DeGrandy, 512 U.S. at 1011-12. To demonstrate an actual vio-
lation, a plaintiff asserting vote dilution must show "that, under the
totality of the circumstances, the State’s [challenged electoral
scheme] has the effect of diminishing or abridging the voting strength
10              UNITED STATES v. CHARLESTON COUNTY
of the protected class." Voinovich v. Quilter, 507 U.S. 146, 157
(1993). Accordingly, a court must undertake "a searching practical
evaluation of the past and present reality," Gingles, 478 U.S. at 45
(quoting Senate Report at 30) (internal quotation omitted), which
demands a "comprehensive, not limited, canvassing of relevant facts,"
DeGrandy, 512 U.S. at 1011. It is this inclusive examination of the
totality of the circumstances that is tailor-made for considering why
voting patterns differ along racial lines.

   By expanding the inquiry into the third Gingles precondition to ask
not merely whether, but also why, voters are racially polarized, the
County would convert the threshold test into precisely the wide-
ranging, fact-intensive examination it is meant to precede. We have
rejected this approach, Alamance County, 99 F.3d at 615-16 n.12, as
has the majority of our sister circuits, compare Goosby v. Town Bd.,
180 F.3d 476, 493 (2d Cir. 1999) (treating causation under the totality
of circumstances analysis rather than the third Gingles precondition);
Milwaukee Branch of the N.A.A.C.P. v. Thompson, 116 F.3d 1194,
1199 (7th Cir. 1997); Sanchez v. Colorado, 97 F.3d 1303, 1313 (10th
Cir. 1996); Uno, 72 F.3d at 980-81; Nipper v. Smith, 39 F.3d 1494,
1524-25 & n.60 (11th Cir. 1994) (en banc), with LULAC, 999 F.2d
at 891-92 (finding third Gingles precondition unsatisfied because
"partisan affiliation, not race, caused the defeat of the minority-
preferred candidate").

   The County also misfires when it argues that by referring to the
third Gingles precondition as "legally significant" white bloc voting,
what the Gingles Court meant was white bloc voting that occurs on
account of racial animus or bias. Gingles, 478 U.S. at 56. Rather,
what the Gingles Court meant was the degree of racially polarized
voting that matters in the context of § 2. According to the Court, for
racially polarized voting to be "legally significant," minority voters
must "usually" vote for the same candidates, and white bloc voting
must "normally" or "generally" lead to the defeat of minority-
preferred candidates. Id. "Legally significant" white bloc voting thus
refers to the frequency with which, and not the reason why, whites
vote cohesively for candidates who are not backed by minority voters.
The County does not even attempt to argue that its racially polarized
voting is legally insignificant in this sense. Indeed, the County’s own
expert testified that minority-preferred candidates are usually defeated
                UNITED STATES v. CHARLESTON COUNTY                   11
by white bloc voting. The district court therefore properly found the
third Gingles precondition satisfied.

                                  IV.

   The County next argues that, even if the Gingles preconditions
were satisfied, the district court clearly erred in determining that the
County’s at-large voting scheme violated § 2. According to the
County, the district court improperly discounted substantial evidence
that party affiliation, not racial animus, drives voting in the County,
which has an increasingly strong Republican base. In the County’s
view, even if the district court was right not to consider this evidence
of partisanship in connection with the third Gingles precondition, it
still should have been swayed by this same evidence when it assessed
the totality of the circumstances.

   Certainly the reason for polarized voting is a critical factor in the
totality analysis and Charleston County has presented evidence of
partisanship. For instance, since 1995 Timothy Scott has repeatedly
been elected as a minority Republican (Scott recently finished his
term as Chairman of the Council), with overwhelming support from
white voters and only minimal support from minority voters.
Although Scott is the Council’s only minority member in the last
decade, the County claims that Scott’s success shows minorities can
win election to the Council, so long as they share the political philos-
ophy that prevails among the majority of Charleston County’s resi-
dents. In addition, two white Council members, Dr. Charles Wallace
and Charlie Lybrand, ran as minority-preferred Democrats and lost,
only to switch parties and win as Republicans with little minority sup-
port. According to the County, all of this demonstrates that minority-
preferred candidates have suffered electoral defeat on account of par-
tisan politics, not race or color.

   We need not inquire whether we would have been persuaded by the
County’s evidence in the first instance, for our function is not to
reweigh the evidence presented to the district court. Claims of vote
dilution require trial courts to immerse themselves in the facts of each
case, and to engage in "an intensely local appraisal of the design and
impact of the contested electoral mechanisms." Gingles, 478 U.S. at
79 (internal quotation omitted); see also Goosby, 180 F.3d at 492
12               UNITED STATES v. CHARLESTON COUNTY
("[R]esolution of the question of vote dilution is a fact intensive enter-
prise to be undertaken by the district court."). The Supreme Court has
been explicit that in order to "preserve[ ] the benefit of the trial
court’s particular familiarity with the indigenous political reality," we
may set aside a trial court’s finding of vote dilution only if it is clearly
erroneous. Gingles, 478 U.S. at 79; see also Cane v. Worcester
County, 35 F.3d 921, 925 (4th Cir. 1994). While the district court’s
finding that the County’s at-large voting scheme violated § 2 is cer-
tainly disputable, it is not clearly mistaken. Rather, the district court’s
finding rested on substantial, credible evidence, much of it presented
by the County’s own expert, Dr. Weber.

                                    A.

   First, both Congress and the Supreme Court have made clear that
among the most important factors in assessing a vote dilution claim
are "the extent to which voting in the elections of the state or political
subdivision is racially polarized," and "the extent to which minority
group members have been elected to public office in the jurisdiction."
Gingles, 478 U.S. at 48-49 n.15 (quoting Senate Report at 28-29).
Neither of these factors was in any serious dispute before the district
court. The United States presented uncontroverted evidence of racial
polarization and minimal minority electoral success.

   According to Dr. Weber, there was racially polarized voting in 25
of the 33 (75.8%) contested general elections for the County Council
between 1988 and 2000. In the 10 general elections that involved at
least one minority candidate, Dr. Weber found that white and minor-
ity voters were polarized 100% of the time. See Alamance County, 99
F.3d at 610 n.8 (suggesting that elections involving minority candi-
dates may be more probative "on the question of whether racial polar-
ization exists"); accord Ruiz v. City of Santa Maria, 160 F.3d 543,
552-53 (9th Cir. 1998); Uno, 72 F.3d at 988 n.8; N.A.A.C.P. v. City
of Niagara Falls, 65 F.3d 1002, 1016-18 (2d Cir. 1995); Nipper, 39
F.3d at 1540; Jenkins v. Red Clay Consol. Sch. Dist. Bd. of Educ., 4
F.3d 1103, 1128 (3d Cir. 1993); LULAC, 999 F.2d at 864.

   Notably, the United States’ expert, Dr. Arrington, found an even
higher overall rate of racially polarized voting in contested Council
elections between 1984 and 2000 (94% to Weber’s 75.8%). But what-
                 UNITED STATES v. CHARLESTON COUNTY                    13
ever the actual level of polarization, evidence presented by both par-
ties supported the district court’s conclusion "that voting in
Charleston County Council elections is severely and characteristically
polarized along racial lines." Indeed, Charleston County voters are
racially divided not only over the desirability of particular candidates,
but over the desirability of the at-large system itself. In 1989 the
County held a referendum on switching from the at-large system for
County Council elections to a system of single-member districts: at
least 98% of minority voters endorsed the change, while at least 75%
of white voters wanted to retain at-large elections.

   As for minority electoral success, of the 41 people elected to the
nine-member Council since 1970, only 3 have been minorities: Lon-
nie Hamilton III, Marjorie Amos-Frazier, and Timothy Scott. Of those
only Scott has served on the Council in the last decade. As the district
court recognized, the electoral successes of Hamilton and Amos-
Frazier in the 1970s and 1980s were of marginal relevance to whether
minorities currently enjoy equal access to the electoral process. In
fact, Dr. Weber declined to consider pre-1988 elections, recognizing
that recent elections are the most probative in determining vote dilu-
tion. See, e.g., Ruiz, 160 F.3d at 555; Uno, 72 F.3d at 990; Meek v.
Metropolitan Dade County, 985 F.2d 1471, 1482-83 (11th Cir. 1993).
And the rarity with which minorities are elected is not unique to the
County Council: disproportionately few minorities have ever won any
of the at-large elections in Charleston County.

   However, the County repeatedly asserts that the district court mis-
takenly considered only minority candidates’ success, rather than
minority-preferred candidates’ success, as part of the totality of the
circumstances. The County is certainly right that "[t]he extent to
which members of a protected class have been elected to office" is but
"one circumstance which may be considered" in assessing whether
minority voters have been denied an equal opportunity "to participate
in the political process and to elect representatives of their choice."
42 U.S.C. § 1973(b); see also id. ("[N]othing in this section estab-
lishes a right to have members of a protected class elected in numbers
equal to their proportion in the population.").

  Yet the district court did not treat the lack of minority electoral suc-
cess as conclusive proof of vote dilution. Rather, pursuant to the clear
14              UNITED STATES v. CHARLESTON COUNTY
command of Congress and the Supreme Court, the district court
treated minimal minority electoral success as but one factor in the
totality of the circumstances inquiry. See Gingles, 478 U.S. at 48-49
n.15. The district court recognized that the number of minorities
elected to office, while relevant to vote dilution, was not dispositive,
and it went on to analyze a host of other factors that weighed in its
decision. The court was aware that the ultimate question remained
whether minority voters were able to elect their preferred candidates,
whatever the candidates’ race. See Alamance County, 99 F.3d at 606-
07.

   Neither did the district court overlook the success of minority-
preferred candidates in assessing the totality of the circumstances.
According to the County, the district court ignored dozens of Council
elections during the past thirty-plus years in which minority-preferred
candidates prevailed. As an initial matter, the County overstates its
case: two-thirds of the elections to which the County points occurred
prior to 1988, and yet Dr. Weber did not consider pre-1988 Council
elections. In other words, the County faults the district court for not
examining election results that the County’s own expert viewed as
marginally relevant.

   As for the post-1988 elections, the County is correct to note that
minority-preferred candidates met with some limited success, which
is surely relevant to the inquiry into the totality of the circumstances.
But Dr. Weber himself testified that minority-preferred candidates,
whatever their race, generally were defeated by white bloc voting. Dr.
Weber’s testimony, along with other evidence that we discuss below,
permitted the district court to fairly conclude that the at-large system
was diluting minority vote strength, even if minority-preferred candi-
dates still occasionally managed to prevail. And it is not as if the dis-
trict court ignored altogether the post-1988 elections. Rather, the
district court discussed at length Dr. Weber’s and Dr. Arrington’s
reports, which analyzed the very post-1988 elections that the district
court is supposed to have neglected. The County cannot credibly
claim that the district court’s focus was too narrow, or its analysis too
slipshod.
                 UNITED STATES v. CHARLESTON COUNTY                      15
                                    B.

   Second, the district court found that County Council’s electoral
structure, along with the County’s sheer size, diminished minority
voters’ ability to elect their preferred representatives. As we explained
earlier, candidates for the County Council must qualify from one of
four residency districts, and they are then elected in partisan contests
to staggered four-year terms. Both the parties’ experts agree that the
County’s use of staggered terms, residency districts, and a primary
nominating system makes it more difficult for minority-preferred can-
didates to prevail. The residency districts and staggered terms confine
County Council elections to either single-seat or two-seat contests,
and the primary nominating system produces only two viable candi-
dates for each seat. As even the County’s expert testified, this creates
a de facto majority vote requirement, and limits the opportunity for
minority voters to engage in single-shot voting.3

   Further, Charleston County is the largest county in South Carolina,
with a nearly 100-mile stretch of coastline along the Atlantic. Several
witnesses testified that the County’s size works to the detriment of
minority candidates, who typically have fewer financial resources, in
particular because costly television advertising and direct mail have
proven important in recent Council elections. See Goosby, 180 F.3d
at 494 ("Campaign financing is especially difficult in such a large dis-
trict for black candidates, who have been able to campaign more
effectively in smaller districts.").

                                    C.

   Third, although the County argued that partisanship rather than
race drives the County’s racially polarized voting patterns, there was
no systematic proof to support its claim. Dr. Weber, the County’s
  3
   Single-shot voting is a strategy that "enables a minority group to win
some at-large seats if it concentrates its vote behind a limited number of
candidates and if the vote of the majority is divided among a number of
candidates." Gingles, 478 U.S. at 38-39 n.5 (internal quotation omitted).
Single-shot voting is not possible in a one-seat election, and it is nor-
mally of limited usefulness (if it is not even counter-productive) in a two-
seat election.
16               UNITED STATES v. CHARLESTON COUNTY
expert, acknowledged that he could not assess the extent to which
racial bias has caused polarized voting in Charleston County, and he
agreed with other expert witnesses that partisanship and race as deter-
minants of voting are "inextricably intertwined." Even assuming that
the effects of partisanship and race on voting could have been isolated
and measured, no such evidence was before the district court. As both
parties’ experts testified, and as the district court explained, party reg-
istration information and survey research are the primary data relied
on by political scientists in determining the effect of political partisan-
ship on electoral outcomes. Neither datum is available for Charleston
County Council elections, because the County does not require that
voters register by party for general elections and neither the County
nor the United States has conducted any survey research.

   The County did present anecdotal evidence of partisanship, such as
that some candidates (Wallace and Lybrand) had switched parties and
won election to the Council, or that a minority Republican (Scott) has
been elected to Council several times. The County also presented evi-
dence of Charleston County School Board elections, which are non-
partisan and which the County claims are less severely polarized
along racial lines. However, the district court thoroughly examined all
of the County’s evidence, and deemed it insufficiently comprehensive
or persuasive. For instance, the district court found the evidence per-
taining to the School Board elections of questionable value, in part
because the parties’ experts disagreed over whether the School Board
elections were even less racially polarized. But even to the extent that
minority-preferred candidates fared better in School Board than in
Council elections, the district court recognized that this was due at
least in part to special circumstances like minority candidates’ run-
ning unopposed, single-shot voting, or a split in the white vote among
several white candidates. Likewise, the district court struggled in
weighing the County’s evidence of party-switching, because the court
could not determine whether minority voters abandoned their support
of Wallace and Lybrand solely for partisan reasons. In the end, the
district court was faced with inconclusive evidence of partisanship as
the determinant of voting, but "decisive[ ]" evidence of "severe voting
polarization, minimal minority electoral success, and an uncommonly
large voting district."

   The County’s evidence of partisanship in this case was also far
from persuasive on its own terms. Dr. Weber conceded that minority-
                 UNITED STATES v. CHARLESTON COUNTY                      17
preferred minority candidates are defeated more often than minority-
preferred white candidates. To be more precise, looking at County
Council elections since the early 1990s, white Democrats have at least
occasionally won, while minority Democrats have invariably lost.
Although minority voters give more cohesive support to minority
Democratic candidates than to white Democratic candidates, the
opposite is true among white voters. This is consistent with the par-
ties’ evidence that white and minority voters are more often racially
polarized in Council general elections involving at least one minority
candidate. Thus even controlling for partisanship in Council elections,
race still appears to play a role in the voting patterns of white and
minority voters in Charleston County. Or at least it was not clearly
erroneous for the district court to so conclude.

                                    V.

   The result here is required by the framework Congress established
for vote-dilution claims in § 2; the proof scheme the Supreme Court
set forth for such actions in Gingles; and, most significantly, by the
findings of fact the district court made in this case, findings that were
not clearly erroneous.

   We need not decide whether any of the factors on which the district
court relied — the County’s severe voting polarization and minimal
minority electoral success, its hybrid electoral structure, or its sheer
size — would have been enough in isolation to prove a violation of
§ 2. See Gingles, 478 U.S. at 45 ("[T]here is no requirement that any
particular number of factors be proved, or that a majority of them
point one way or the other.") (quoting Senate Report at 29). Taken in
combination, these factors were sufficient to prove a § 2 violation.4
Indeed, the County’s own expert appeared to support, rather than
undermine, the district court’s conclusions. Based on evidence sub-
mitted by all parties, the district court conducted a "searching practi-
  4
   We focus on these factors because the district court thought them
most important, and because they most clearly support the district court’s
conclusion that the County’s at-large system violates § 2. The district
court also found that other factors, like past discrimination that has hin-
dered the present ability of minorities to vote or to participate equally in
the political process, weighed in favor of its decision.
18             UNITED STATES v. CHARLESTON COUNTY
cal evaluation" of local electoral conditions in the County, and its
conclusion that Charleston County’s at-large system violated § 2 of
the Voting Rights Act is not clearly erroneous. Id. (quoting Senate
Report at 30). The judgment of the district court is therefore

                                                       AFFIRMED.